Title: To Thomas Jefferson from John Taylor, 25 March 1821
From: Taylor, John
To: Jefferson, Thomas


Dear Sir
Port Royal
March 25. 1821
Nothing can be better, nor more conformable to my wishes, than the mode you mention of learning the wants of Colo Nicholas’s family, and the application of the small sum destined towards their alleviation; and I thankfully agree to it—You will therefore be so good as to add to the obligation, by informing me, in which of the banks at Fredericksburg the money shall be lodged, or whether it shall be lodged in the hands of an individual, subject to your order, or to the order of any person whom you may nominate to receive it. This will be a much speedier mode of remitting it, than to wait for an opportunity which seldom occurs.Accept Sir, the highest respect of, Your mo: obt SertJohn Taylor